The consideration of this appeal from the circuit court of Lawrence county is limited to a review of the common law record and the errors assigned and argued by appellants. This situation has arisen because, on motion of appellees, the bill of exceptions was stricken from the record, and under the rules of this court appellees' briefs were received too late to be filed. The appeal was taken from a decree which dismissed appellants' bill of complaint for want of equity.
There were five assignments of error, as follows: "(1) The court erred in finding the issues for the appellees and dismissing the bill of appellants for want of equity; (2) the court erred in admitting evidence upon the part of appellees, particularly the evidence of F.S. David, L.C. David and C.O. David, who testified relative to transactions between themselves and a deceased brother, Ira Clyde David; (3) the decree is contrary to law; (4) the decree is contrary *Page 286 
to equity; (5) the decree is contrary to the evidence in this case."
The points argued in the brief of appellants are confined entirely to a consideration of the evidence and the admissibility of certain testimony. The questions raised in the various assignments of error can only be determined by a consideration of the evidence adduced on the trial — matters contained in the bill of exceptions and not contained in the common law record. Since the bill of exceptions has been stricken, nothing remains which can be reviewed, and the judgment of the trial court must be affirmed. People v.Rosenwald, 266 Ill. 548; People v. Hoffman, 344 id. 533; People
v. Stahulak, 353 id. 348; People v.Keller, 353 id. 411.
The judgment of the circuit court is affirmed.
Judgment affirmed.